Exhibit 10.1

FIRST AMENDMENT TO

CITRIX SYSTEMS, INC.

AMENDED AND RESTATED

2005 EQUITY INCENTIVE PLAN

WHEREAS, Citrix Systems, Inc. (the “Company”) desires to amend the Citrix
Systems, Inc. Amended and Restated 2005 Equity Incentive Plan (as amended and in
effect, the “Plan”) to (i) increase the aggregate number of shares authorized
for issuance under the Plan by 5,500,000 shares of common stock, par value $.001
per share, of the Company (the “Common Stock”), and (ii) increase the aggregate
number of shares of Common Stock issuable pursuant to restricted stock,
restricted stock units, performance units or stock grants by 1,000,000 shares of
Common Stock (the “Plan Amendment”); and

WHEREAS, on April 14, 2010, subject to stockholder approval, the Board of
Directors of the Company approved the Plan Amendment.

NOW THEREFORE, in accordance with Section 15 of the Plan, the Plan is hereby
amended as follows:

1. Section 4 of the Plan is hereby amended by deleting the first paragraph
thereof in its entirety and substituting the following in lieu thereof:

“At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including pursuant to Incentive
Options), nor the number of shares of Stock issued pursuant to Incentive
Options, exceed 37,600,000 shares of Stock; subject, however, to the provisions
of Section 8 of the Plan. In addition to the foregoing, at no time shall the
number of shares of Stock issued pursuant to Restricted Stock, Restricted Stock
Units, Performance Units or Stock Grants exceed 5,000,000 shares of Stock;
subject, however, to the provisions of Section 8 of the Plan.”

2. The Plan Amendment shall be effective upon approval of the stockholders of
the Company at the 2010 Annual Meeting of Stockholders. If the Plan Amendment is
not so approved at such meeting, then the amendment to the Plan set forth herein
shall be void ab initio.

3. Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.